Order filed April 7, 2015, Withdrawn, Appeal Reinstated and Order filed
June 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00045-CR
                                   ____________

                   RENE RIVERA HERNANDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-056418

                                     ORDER

      On April 7, 2015, this court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for the failure to file
appellant’s brief. Appellant’s brief was filed May 26, 2015. Accordingly, our order
of April, 2015, is withdrawn. The appeal is reinstated. The State’s brief is due on
or before Appellant’s brief is due on or before June 25, 2015.

                                     PER CURIAM